Citation Nr: 1631232	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

What rating is warranted for bilateral hearing loss from February 10, 2010?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1964 to July 1964 and from June 1986 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A travel board hearing was held before the undersigned Veterans Law Judge in February 2016.  In July 2016, the representative submitted a waiver of RO jurisdiction for evidence submitted since January 2015.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  At a VA examination in June 2010, the Veteran had a level IV hearing loss on the right and a level II hearing loss on the left.

2.  At a VA examination in July 2012, the Veteran had a level II hearing loss bilaterally.  

3.  At a VA examination dated September 24, 2014, the Veteran had level a V hearing loss bilaterally.  


CONCLUSIONS OF LAW

1.  For the period from February 10, 2010 to September 23, 2014, the criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  For the period from September 24, 2014, the criteria for a 20 percent rating, and no more, for bilateral hearing loss are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In making this determination, the Board acknowledges the Veteran's testimony that his condition has worsened since the last audiometric evaluation in September 2014.  The record contains two VA examinations during the appeal period and in September 2014, the Veteran underwent additional examination by a private physician, which supports an increase in his disability rating.  There is no objective evidence of worsening since that time and the Board declines to obtain yet another VA examination.  

Analysis

In July 2010, VA granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating from February 10, 2010.  The Veteran disagreed with the rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On VA examination in June 2010, the Veteran reported that he was unable to understand speech especially at a distance and he often has to ask people to repeat.  
Audiometric testing showed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
55
70
70
LEFT
20
55
60
65

Puretone threshold average is calculated as 51.25 in the right ear and 50 in the left year.  Speech recognition scores with the best performance were 80 percent in the right ear and 84 percent in the left ear.    

Considering the results of the June 2010 examination under Table VI, the Veteran had level IV hearing in the right ear and level II hearing in the left ear corresponding to a noncompensable rating.  An exceptional pattern of hearing impairment was not shown in either ear.  38 C.F.R. §§ 4.85, 4.86.

On VA examination in July 2012, audiometric testing showed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
70
70
LEFT
25
55
70
60

Puretone threshold average is calculated as 50 in the right ear and 52.5 in the left year.  Speech recognition scores with the best performance were 88 percent in the right ear and 88 percent in the left ear.    

Considering the results of the July 2012 examination under Table VI, the Veteran had level II hearing in both ears corresponding to a noncompensable rating.  An exceptional pattern of hearing impairment was not shown in either ear.  Id.

On September 24, 2014, the Veteran underwent an examination by a private physician, who completed a VA Hearing Loss and Tinnitus Disability Benefits Questionnaire.  The Veteran reported that his hearing loss impacted his ordinary conditions of life because he has problems communicating.  Audiometric testing showed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
75
80
LEFT
50
65
65
70

Puretone threshold average is calculated as 65 in the right ear and 62.5 in the left year.  Speech recognition scores pursuant to the Maryland CNC were 70 percent in the right ear and 72 percent in the left ear.  

Considering the results of the September 24, 2014 examination under Table VI, the Veteran had level V hearing in both ears corresponding to a 20 percent rating.  An exceptional pattern of hearing impairment was not shown in either ear.  Id.

On review, the criteria for a 20 percent rating, and no more, were met effective September 24, 2014.  Objective evidence prior to that date corresponds to a noncompensable rating and the Board finds no basis for awarding an initial compensable rating for the period from February 10, 2010 to September 23, 2014.  

The Board has considered whether the Veteran is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the hearing impairment, to include consideration of puretone threshold average and speech discrimination testing.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

At the hearing, the Veteran reported that he was unemployed, but indicated that he left his job because of an accident.  Considering the evidence of record, the Board declines to infer a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

For the period from February 10, 2010 to September 23, 2014, entitlement to a compensable rating for bilateral hearing loss is denied.

For the period since September 24, 2014, entitlement to a 20 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


